Name: 2004/315/EC: Commission Decision of 26 March 2004 recognising the system of surveillance networks for bovine holdings implemented in Member States or regions of Member States under Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2004) 986)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  farming systems;  information and information processing
 Date Published: 2004-04-06

 Avis juridique important|32004D03152004/315/EC: Commission Decision of 26 March 2004 recognising the system of surveillance networks for bovine holdings implemented in Member States or regions of Member States under Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2004) 986) Official Journal L 100 , 06/04/2004 P. 0043 - 0044Commission Decisionof 26 March 2004recognising the system of surveillance networks for bovine holdings implemented in Member States or regions of Member States under Directive 64/432/EEC(notified under document number C(2004) 986)(Text with EEA relevance)(2004/315/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), and in particular the first subparagraph of Article 14(5) thereof,Whereas:(1) Under Directive 64/432/EEC, bovine animals for breeding and production intended for trade must undergo individual testing for tuberculosis, brucellosis and enzootic leucosis respectively, unless they originate or come from a Member State or region thereof recognised officially free of the respective disease or an approved system of surveillance networks is implemented in the territory of that Member State.(2) France is recognised officially free of bovine tuberculosis and enzootic bovine leucosis in accordance with Commission Decision 2003/467/EC(2) and 97,33 % of bovine herds were officially free from bovine brucellosis at 31 December 2002.(3) Commission Decision 2002/907/EC(3) temporarily recognises the surveillance network system for bovine holdings introduced in France under Directive 64/432/EEC. That Decision requires that the provisional approval of the surveillance network system is to be reviewed before 30 April 2004.(4) An audit by Commission experts and the appropriate documentation supplied by the French competent authorities demonstrate the progress made to ensure the fully operational character of the system of surveillance networks for bovine holdings implemented in France.(5) The system of surveillance networks for bovine holdings implemented in France should therefore be approved.(6) Commission Decision 2002/544/EC(4) recognises the system of surveillance networks for bovine holdings implemented in Belgium in accordance with Directive 64/432/EEC.(7) It is appropriate to list in a single decision the Member States or regions of Member States where a system of surveillance networks for bovine holdings is implemented and approved in accordance with Directive 64/432/EEC.(8) Decisions 2002/544/EC and 2002/907/EC should therefore be repealed and replaced by this Decision.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The systems of surveillance networks for bovine holdings implemented in accordance with Article 14 of Directive 64/432/EEC in the Member States or regions of Member States listed in the Annex to this Decision are approved.Article 2Decisions 2002/544/EC and 2002/907/EC are repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 26 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).(2) OJ L 156, 25.6.2003, p. 77. Decision as last amended by Decision 2004/230/EC (OJ L 70, 9.3.2004, p. 41).(3) OJ L 313, 16.11.2002, p. 32. Decision as amended by Decision 2004/88/EC (OJ L 24, 29.1.2004, p. 72).(4) OJ L 176, 5.7.2002, p. 46.ANNEXMember States or regions thereof where a system of surveillance networks for bovine holdings is implemented in accordance with Article 14 of Directive 64/432/EEC>TABLE>